
	

113 S60 IS: Western States National Historic Trail Study Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 60
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to provide for
		  the study of the Western States Trail for potential designation as a national
		  historic trail.
	
	
		1.Short titleThis Act may be cited as the
			 Western States National Historic Trail
			 Study Act of 2013.
		2.Western States
			 National Historic Trail StudySection 5(c) of the National Trails System
			 Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:
			
				(46)Western States
				Trail
					(A)In
				generalThe Western States Trail, a trail of approximately 100
				miles from Squaw Valley to Auburn, California (including the Tevis Cup
				Loop)—
						(i)as displayed on
				the maps maintained in the office of the American River District Ranger, Tahoe
				National Forest;
						(ii)as described in
				the journal of Professor William Brewer for August 30, 1863; and
						(iii)along which are
				conducted—
							(I)the Western
				States Trail Ride; and
							(II)the Western
				States Endurance Run.
							(B)ComponentsThe
				study under this paragraph shall include a determination on whether the trail
				is appropriate for designation as a national historic
				trail.
					.
		
